Citation Nr: 1003859	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  03-08 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the thoracic-lumbar spine, to include neurological 
impairment and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The Veteran had active military service in the Navy from 
September 1980 to June 1984, and in the Army National Guard 
from February 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.

In November 2005 and April 2009 decisions, the Board remanded 
this case for additional development.  The purposes of these 
remands have been met and the case is ready for appellate 
consideration.  


FINDINGS OF FACT

1.  An individual sick slip confirms that in September 1991, 
the Veteran was evaluated for a back injury.   

2.  There is no medical or x-ray evidence of record showing a 
current diagnosis of a thoracic spine disability.   

3.  There is a preponderance of evidence against a nexus 
between any currently diagnosed neurological impairment, to 
include ulnar nerve palsy, and any incident of service.

4.  There is a preponderance of evidence against a nexus 
between a current diagnosis of a lumbosacral spine 
disability, to include degenerative disc disease of the 
lumbosacral spine, and any incident of service.  





CONCLUSION OF LAW

Entitlement to service connection for the residuals of an 
injury to the thoracic-lumbar spine, to include neurological 
impairment and degenerative disc disease, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2001, December 2003, November 2005, and May 2009 letters sent 
to the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001, December 2003, and November 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the May 2009 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in March 2001, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in December 2003, November 2005, and May 
2009, after the decision that is the subject of this appeal.  
Despite any timing deficiency, the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
there is a preponderance of evidence against the Veteran's 
claim for service connection for the residuals of an injury 
to the thoracic-lumbar spine, to include neurological 
impairment and degenerative disc disease, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, the only 
treatment record from the Veteran's second period of service, 
from February 1991 to September 1991, is a copy of an 
individual sick slip, dated in September 1991.  The sick slip 
shows that the Veteran was evaluated for a back injury and 
was released to duty thereafter.  The RO has attempted 
numerous times to obtain additional records.  In November 
2005, the RO requested that the National Personnel Records 
Center (NPRC) furnish inpatient clinical records which 
pertained to treatment for the Veteran's back injury at the 
Fitzsimmons Medical Center in September 1991.  The RO also 
requested any other additional service treatment records, 
including separation/retirement examination report.  The NPRC 
responded that a search for records from the Fitzsimmons 
Medical Center in 1991 was conducted, but that no records 
were located.  The NPRC further noted that no other service 
treatment records were available.  Thus, further efforts to 
obtain additional records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  In 
this regard, the Veteran underwent a VA examination in 
January 2009.  In addition, pursuant to the Board's April 
2009 remand, the examiner from the Veteran's January 2009 VA 
examination provided an addendum to the examination report in 
May 2009 and addressed the pertinent questions in this case.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; the VA has no further duty 
to provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 
C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).


III.  Factual Background

In this case, the Veteran contends that in September 1991, he 
injured his neck and back during a physical training exercise 
at Fitzsimmons Army Medical Center. According to the Veteran, 
he was participating in relay races when he tripped and fell 
at the finish line.  The Veteran indicates that he slid head-
first into a large shrub and a brick wall.  He notes that the 
day after the injury, he could not turn his head and had pain 
between his shoulder blades.  The Veteran reports that he 
went to sick call and was prescribed physical therapy which 
was ineffective.  According to the Veteran, the in-service 
injury resulted in discomfort and limited movement.  He 
states that he has chronic neck and back pain due to the in-
service injury.      

The only treatment record from the Veteran's second period of 
service, from February 1991 to September 1991, is a copy of 
an individual sick slip, dated in September 1991.  The sick 
slip shows that the Veteran was evaluated for a back injury 
and was released to duty thereafter.     

By an April 2009 decision, the Board granted service 
connection for degenerative disc disease of the cervical 
spine.  At that time, the Board stated that although there 
was no reference in the sick slip of a neck injury, the 
Veteran was competent under the law to describe what he 
experienced while in military service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, based on 
the Veteran's contention that he injured his neck at the same 
time he injured his back, and considering that there was 
evidence of an in-service back injury, the Board found that 
in September 1991, the Veteran sustained an injury to both 
his cervical spine and his thoracic-lumbar spine when he slid 
head-first into a large shrub and a brick wall.  Given that 
there was medical evidence showing a nexus between the 
Veteran's currently diagnosed degenerative disc disease of 
the cervical spine and the in-service cervical spine injury, 
the Board granted service connection.  The remaining question 
was whether there was a nexus between a mid or low back 
disability and service.  

In May 2000, the Veteran filed his initial claim of 
entitlement to service connection for a "pinched nerve 
(cervical or thoracic spine)."  

A private medical treatment record shows that in August 2000, 
the Veteran was examined by C.G., M.D.  According to the 
Veteran, in 1991, he participated in "military PT."  He 
stated that he was running a race and was trying to be the 
first person to cross the finish line.  The Veteran indicated 
that he dove across the finish line and felt immediate pain 
in his mid scapular region.  He later developed associated 
pain and mild numbness radiating down the left arm into the 
fourth and fifth digits.  According to the Veteran, he sought 
treatment and was sent for physical therapy but his symptoms 
did not improve.  The Veteran reported that he developed 
chronic mid thoracic/mid scapular pain.  Following the 
physical examination, the Veteran was diagnosed with chronic 
mid scapular pain in the left arm.  Dr. G. stated that the 
Veteran's scapular pain "radiated down into the ulnar 
distribution times nine years, ever since a minor back injury 
at that time."

VA Medical Center (VAMC) records show that in August 2000, 
the Veteran had x-rays taken of his thoracic and lumbar 
spines.  The x-rays of the Veteran's thoracic spine were 
reported to be normal.  The x-rays of his lumbar spine were 
interpreted as showing no spondylolysis or spondylolisthesis.  
There was mild superior endplate of L3 lipping.  Disk heights 
and vertebral body heights were well preserved.  Facet joints 
and sacroiliac joints were intact.  The impression was of 
minimal superior endplate of L3 lipping; otherwise normal 
lumbar spine.

In February 2004, the Veteran underwent a VA neurological 
evaluation.  At that time, the examiner stated that the 
Veteran complained of a back injury and referred to an area 
of tenderness and pain at approximately the T2 vertebra 
level.  The Veteran also gave a history of pain radiating 
down into his left arm with paresthesias and headaches.  The 
physical examination showed that the Veteran was tender over 
the upper thoracic spine "pretty much in the midline area."  
The range of motion of his thorax was quite limited but 
probably within the range of normal.  The diagnosis was 
recorded as degenerative changes of the cervical spine.  The 
examiner stated that the Veteran's left arm symptoms appeared 
to be ulnar nerve in origin and had nothing to do with the 
neck or back injury.  According to the examiner, the 
Veteran's left arm symptoms were due to local ulnar nerve 
palsy with origin over the ulnar nerve, which was apparently 
entrapped at his left elbow.  

In January 2009, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the 
Veteran's claims file.  He noted that the Veteran had a 
history of a trauma to the spine in September 1991, with 
subsequent complaints of pain in the neck and upper thoracic 
spine; specifically the area between the shoulder blades.  At 
the time of the examination, x-rays were taken of the 
Veteran's lumbosacral and thoracic spines.  The x-rays of the 
lumbosacral spine were reported to show moderate degenerative 
changes with diffuse loss of disc heights endplate spurs and 
lower segment facet arthritis.  X-rays of the thoracic spine 
were reported to show no significant abnormality.  Following 
the physical and X-ray examinations, the diagnoses were 
recorded as degenerative disc and degenerative arthritis of 
the cervical spine.  

In the April 2009 remand, the Board stated that upon a review 
of the January 2009 VA examination report, while the examiner 
provided a nexus opinion with respect to the Veteran's 
cervical spine disability (which supported the grant of 
service connection noted in the April 2009 decision), there 
was no evidence showing that the examiner addressed the 
question of a nexus between a mid or low back disability and 
service.  Thus, the Board remanded this case and directed 
that the claims file be returned to the VA examiner who had 
examined the Veteran in January 2009 and provide an addendum 
opinion as to whether it was at least as likely as not (50 
percent or greater probability) that any disability of the 
mid or low back, to include degenerative changes of the 
lumbosacral spine, that was currently present began during 
service or was otherwise linked to any incident of active 
duty, to include a back injury incurred in September 1991.     

In May 2009, the examiner from January 2009 VA examination 
provided an addendum to the examination report.  The examiner 
stated that at the time of the January 2009 VA examination, 
the Veteran had complaints of pain in his cervical spine and 
thoracic spine; specifically in the area between the shoulder 
blades.  He did not have any complaints related to the 
lumbosacral spine.  X-rays taken at the time of the 
examination of the Veteran's thoracic spine revealed no 
abnormalities.  X-rays taken of the Veteran's lumbosacral 
spine revealed degenerative arthritis and degenerative disc 
disease.  The examiner stated that no chronic disabling 
condition was found of the thoracic spine; pain in the upper 
thoracic (between the shoulder blades) was the only factor.  
The examiner also reported that the x-ray findings of the 
lumbar spine were more likely than not to be caused by 
natural processes and/or other nonservice-connected issues, 
and not the documented in-service back injury.      


IV.  Analysis

In this case, the Veteran contends that in September 1991, he 
injured his back during a physical training exercise at 
Fitzsimmons Army Medical Center.  He maintains that following 
the injury, he developed chronic pain in his back.  
Specifically, he contends that he has pain in his thoracic 
spine in the area between his shoulder blades that radiates 
down into his left arm, which is related to the in-service 
back injury.    

The Board recognizes that an individual sick slip confirms 
that in September 1991, the Veteran was evaluated for a back 
injury.  However, there is no evidence of record which shows 
that the Veteran was diagnosed with a disability of the 
thoracic-lumbar spine at the time of his back injury.  In 
addition, there is also no evidence of record which shows 
that the Veteran subsequently developed a chronic disability 
of the thoracic-lumbar spine.  In this regard, there is no 
competent medical evidence showing a current diagnosis of a 
thoracic spine disability.  Service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  (Emphasis added.)  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  VAMC outpatient 
treatment records show that in August 2000, x-rays were taken 
of the Veteran's thoracic spine.  The x-rays were reported to 
be normal.  In addition, x-rays were taken of the Veteran's 
thoracic spine at the time of the January 2009 VA 
examination.  The x-rays were reported to show no significant 
abnormality.  Moreover, in the May 2009 addendum to the 
January 2009 VA examination report, the examiner from the 
Veteran's January 2009 VA examination specifically stated 
that no chronic disabling condition was found of the thoracic 
spine.  The only factor was pain in the upper thoracic spine 
between the shoulder blades.  In regard to pain of the 
thoracic spine, the Board notes that a symptom, such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The only current thoracic spine problem that is shown in the 
medical evidence of record is that the Veteran has pain in 
his thoracic spine.  Nevertheless, no underlying disability 
has been diagnosed.  

The Veteran has also maintained that he developed 
neurological impairment following his in-service back injury.  
Specifically, he contends that he has pain that radiates from 
his thoracic spine down into his left arm.  In an August 2000 
private medical treatment record, Dr. C.G. diagnosed the 
Veteran with chronic mid scapular pain in the left arm.  
According to Dr. G., the Veteran's scapular pain "radiated 
down into the ulnar distribution times nine years, ever since 
a minor back injury at that time."  However, the Board 
observes that Dr. G. does not provide a specific underlying 
diagnosis for the Veteran's mid scapular pain in the left 
arm; he only refers to left arm pain.  As stated above, a 
symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, without providing a 
current diagnosis of a neurological impairment, the statement 
from Dr. G. is of no probative value.       

The Board also recognizes that in the February 2004 VA 
examination report, the examiner stated that in regard to the 
Veteran's history of pain radiating down into his left arm, 
the Veteran's left arm symptoms appeared to be ulnar nerve in 
origin and had nothing to do with the in-service neck or back 
injury.  According to the examiner, the Veteran's left arm 
symptoms were due to local ulnar nerve palsy with origin over 
the ulnar nerve, which was apparently entrapped at his left 
elbow.  Thus, the Board finds that the examiner linked the 
Veteran's neurological symptoms of the left arm to an 
underlying diagnosis: local ulnar nerve palsy.  However, the 
examiner specifically concluded that the Veteran's ulnar 
nerve palsy was not related to his in-service back injury; 
rather, it was related to an entrapment of the ulnar nerve at 
the left elbow.  This opinion opposes rather than supports 
the Veteran's claim.   

In regard to the Veteran's lumbosacral spine, the first 
evidence of record of a lumbosacral spine disability is in 
January 2009, over 27 years after the Veteran's separation 
from the military.  The Board notes that initial x-rays taken 
of the Veteran's lumbosacral spine in August 2000 were 
negative for any arthritis and that it was not until January 
2009 that there was actual x-ray evidence documenting 
degenerative changes in the Veteran's lumbosacral spine.  
With respect to negative evidence, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints].    

The Board recognizes that the Veteran has a current 
disability of the lumbosacral spine, diagnosed as 
degenerative disc disease of the lumbosacral spine.  However, 
there is no competent evidence of record of a nexus between 
the Veteran's currently diagnosed low back disability and any 
incident of service, to include his in-service back injury.  
The Board observes that the only competent opinion that 
addresses the contended causal relationship, the VA clinician 
who examined the Veteran in January 2009, weighs against the 
claim.  In the May 2009 addendum to the January 2009 VA 
examination report, the examiner from the Veteran's January 
2009 VA examination reported that the current x-ray findings 
of the lumbar spine were more likely than not to be caused by 
natural processes and/or other nonservice-connected issues, 
and not the documented in-service back injury.    

The only evidence of record supporting the Veteran's claim is 
his own opinion that he currently has residuals of an injury 
to the thoracic-lumbar spine, to include neurological 
impairment and degenerative disc disease, which are related 
to his military service, specifically to his in-service back 
injury.  However, the Veteran has not been shown to possess 
the training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu, supra.     

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of a 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  The Veteran is 
certainly competent to testify as to symptoms such as back 
pain with radiating pain into his arm.  However, he is not 
competent to render a medical diagnosis.  With respect to the 
Veteran's claimed disability of the thoracic spine, the Board 
observes that the physical and x-ray examinations of the 
Veteran's thoracic spine, performed specifically to determine 
the nature and etiology of any thoracic spine disability 
present, specifically ruled out a diagnosis of a current 
thoracic spine disability.  In addition, with respect to the 
Veteran's currently diagnosed low back disability, the Board 
observes that degenerative disc disease is diagnosed on the 
basis of clinical and x-ray examinations.  Specialized 
education and/or training are required for a determination as 
to such diagnosis or to determine the etiology of arthritis.  
The Veteran is not competent to provide an opinion on any 
earlier diagnosis or the causation of his degenerative disc 
disease of the lumbosacral spine.    

In light of the above, the Board finds that there is no 
medical evidence of record showing that the Veteran has a 
current diagnosis of a thoracic spine disability.  In 
addition, there is also no medical evidence of record showing 
that the Veteran has any currently diagnosed neurological 
impairment, to include ulnar nerve palsy, that is related to 
any incident of service, to include the in-service back 
injury.  Moreover, there is no objective medical evidence 
showing that the Veteran had degenerative disc disease of the 
lumbosacral spine during service or within a year after his 
discharge.  Furthermore, there is no medical evidence of 
record relating any current lumbosacral spine disability, to 
include degenerative disc disease of the lumbosacral spine, 
to any incident of service, to include the in-service back 
injury.  Therefore, in light of the above, the Board finds 
that there is a preponderance of evidence against the claim 
for service connection for the residuals of an injury to the 
thoracic-lumbar spine, to include neurological impairment and 
degenerative disc disease.     

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the residuals of an 
injury to the thoracic-lumbar spine, to include neurological 
impairment and degenerative disc disease, is denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


